Citation Nr: 0335985	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $20,315.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1945.  He died in May 1993, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$20,315.  As indicated below, the Board is remanding the 
case; the case is being sent by remand to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


REMAND

The appellant contends that she is entitled to waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $20,315.  

From a review of the documents of record, it appears that the 
Committee has determined that the appellant's overpayment was 
based on her failure to report receipt of Social Security 
Administration (SSA) benefits.  The Committee determined the 
effective date for retroactive termination of death pension 
benefits is March 1, 1996.  The Committee made this 
determination based on information from the SSA which noted 
that the effective date of the appellant's SSA award was in 
February 1996.  However, it is unclear when the appellant 
first started to receive payments of SSA benefits.  

On her substantive appeal form, filed in November 2002, the 
appellant indicated that she did not actually receive SSA 
payments until sometime in 1998, at which time she received a 
lump sum retroactive payment for SSA benefits dating back to 
February 1996.  In support of her claim, she submitted SSA 
Form 1099 which seems to support her contention as to the 
timing of the initial SSA payment. 

In determining when income is countable for VA death pension 
purposes, it is the date of receipt of such benefits as 
opposed to the effective date of the award.  Further, the 
period of the overpayment in question is not clear from the 
current record.  An audit of the appellant's death pension 
benefits would be helpful. 

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the SSA and 
obtain verification of dates of SSA 
payments to the appellant, during the 
period of the VA death pension 
overpayment.  It is to be stressed that 
the dates of issuance of SSA payments is 
required, as opposed to the effective 
date of the SSA award.  The RO should 
also clarify the nature of the SSA 
payments to the appellant (e.g., 
survivor's benefits, retirement benefits, 
disability benefits, SSI).

2.  After receiving the above 
information, the RO should recalculate 
the amount of the appellants's death 
pension overpayment.  The RO should 
provide a written comparison of the 
monthly amounts of death pension benefits 
which were paid to the appellant versus 
the amounts she was due.

3.  The appellant should be afforded an 
opportunity to submit an updated 
financial status report.

4. Thereafter, the RO should readjudicate 
the claim for waiver of recovery of the 
death pension overpayment.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
appellant and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

